MEMORANDUM2
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1), and we affirm.
Our inquiry is limited to whether the district court has abused its discretion in granting a preliminary injunction, or based its decision on an erroneous legal standard or on clearly erroneous findings of fact. See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).
The record before us shows that the district court did not rely upon an erroneous legal premise or abuse its discretion by granting a preliminary injunction against Conros Corporation. See id.; see also Sports Form, Inc. v. United Press Int’l, Inc., 686 F.2d 750, 753 (9th Cir.1982) (stating legal standards governing issuance of prehminary injunction). Moreover, the court’s factual findings are not clearly erroneous. See Chandler, 83 F.3d at 1152.
Accordingly, the district court’s order is
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.